DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I, claims 1-8 and 18 in the reply filed on 11/9/2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Fink et al (US 2014/0329115).

Regarding claim 2, Fink teaches a battery module having a plurality of battery cells and a cover covering the surfaces of the battery cells. Fink further indicates that the battery cells each have a container equipped with a degasification element and that the cover has portions formed so as to be thin-walled corresponding to the respective degasification elements of the battery cells (0024-0029).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al (US 2012/0114993) in view of Fink et al (US 2014/0329115) and Nakano et al (US 2015/0372354).
Regarding claim 3, Park teaches a plurality of secondary batteries each having an exhaust member installed thereon. A housing encloses the secondary batteries. A lid is taught to have an exhaust hole closed by a valve member, wherein guide ribs form a 
Park does not explicitly teach the means for degasification as claimed.
Fink teaches a battery module having a plurality of battery cells and a cover covering the surfaces of the battery cells. Fink further indicates that the battery cells each have a container equipped with a degasification element and that the cover has portions formed so as to be thin-walled corresponding to the respective degasification elements of the battery cells (0024-0029). Fink teaches the degasification can prevent a thermal runaway event (0007).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to utilize the degasification of Fink as the degasification of Park in order to prevent a thermal runaway event.
Neither Park nor Fink teach a wire disposed between the partition member and the thick walled part wherein the wire is connected to the battery.
Nakano teaches a detection line for monitoring the temperature and voltage of a battery. The line is disposed between the battery terminal and the safety valve (0039-0041 and figure 1).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to utilize the detection line for monitoring voltage as in Nakano with the battery module of Park and Fink in order to monitor the voltage of the battery cell. Such a combination would have been well within the purview of an 
Regarding claim 4, Park, Fink, and Nakano teach the module as discussed above. 
The partition thickness is not explicitly taught as being thicker than the thin walled part.
	It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to determine the thickness of the thin walled sections compared to the partition thickness, as claimed, depending upon design choice and without undue experimentation and with a reasonable expectation of success.
	Regarding claim 5, Park teaches a plurality of secondary batteries each having an exhaust member installed thereon. A housing encloses the secondary batteries. A lid is taught to have an exhaust hole closed by a valve member, wherein guide ribs form a gas discharge passage on the lower surface of the lid. Park further teaches a protection member having exhaust holes that are positioned in the upper portions of the member. Exhaust protrusions extend along the circumference of the exhaust holes and are provided between the body and the lid of the housing (0040-0048). 
Park does not explicitly teach the means for degasification as claimed.
Fink teaches a battery module having a plurality of battery cells and a cover covering the surfaces of the battery cells. Fink further indicates that the battery cells each have a container equipped with a degasification element and that the cover has portions formed so as to be thin-walled corresponding to the respective degasification 
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to utilize the degasification of Fink as the degasification of Park in order to prevent a thermal runaway event.
Neither Park nor Fink teach a wire disposed between the partition member and the thick walled part wherein the wire is connected to the battery.
Nakano teaches a detection line for monitoring the temperature and voltage of a battery. The line is disposed between the battery terminal and the safety valve (0039-0041 and figure 1).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to utilize the detection line for monitoring voltage as in Nakano with the battery module of Park and Fink in order to monitor the voltage of the battery cell. Such a combination would have been well within the purview of an ordinarily skilled artisan without undue experimentation and with a reasonable expectation of success. The location of the wire is considered to be a design choice and it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to recognize such a choice without undue experimentation and with a reasonable expectation of success.
Regarding claim 6, Park, Fink, and Nakano teach the module as discussed above. 
The partition thickness is not explicitly taught as being thicker than the thin walled part.
.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fink et al (US 2014/0329115) in view of Kohno et al (WO 2012/147150).
Regarding claim 8, Fink teaches the module as discussed above.\
Fink does not explicitly teach the stepped portion and insertion holes as claimed. 
Kohno teaches a battery assembly having a top plate covering a plurality of cells, wherein, when the top plate is assembled, bolts, which are fastening members, are inserted and fastened in insertion holes on stepped parts formed on the top plate (0020-0024, 0074, figures 3-4).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to utilize the cover on which insertion holes are formed on a stepped part and fastened as in Kohno as the cover of the battery of Fink insofar as such a substitution would have been well within the purview of an ordinarily skilled artisan to try without undue experimentation and with a reasonable expectation of success given the similar structure and function of both covers.


Allowable Subject Matter
Claims 7 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the closest art of record is considered to be Park et al (US 2012/0114993), Fink et al (US 2014/0329115), and Nakano et al (US 2015/0372354).


Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH A SLIFKA whose telephone number is (571)270-5838.  The examiner can normally be reached on Monday-Friday 9am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SARAH A. SLIFKA/Primary Examiner, Art Unit 1796                                                                                                                                                                                                        February 24, 2021